Citation Nr: 1040108	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a rash.

3.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for right knee musculoligamentous strain with 
arthritis.

4.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for left knee musculoligamentous strain with arthritis.

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

6.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for hypertension.

7.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986, December 2003 to March 2005, and June 2005 to March 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska.

The issues of entitlement to service connection for a heart 
disorder; entitlement to service connection for a rash; 
entitlement to an initial evaluation in excess of 20 percent 
disabling for right knee musculoligamentous strain with 
arthritis; entitlement to an initial evaluation in excess of 20 
percent disabling for left knee musculoligamentous strain with 
arthritis; entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae; and entitlement to an initial 
evaluation in excess of 10 percent disabling for hypertension are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in May 2007 
show that the Veteran had level II hearing in his right ear and 
level IV hearing in his left ear.

2.  The results of VA audiometric tests conducted in June 2008 
show that the Veteran had level I hearing in his right ear and 
level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in April 2007 and 
June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  This duty includes 
assisting the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  In this case, the RO has obtained 
all pertinent VA treatment records.  The Veteran submitted 
private treatment records from Madonna Rehabilitation Hospital, 
and was provided an opportunity to set forth his contentions 
during the hearing before the BVA.  The appellant was afforded VA 
medical examinations on May 2007 and June 2008.  

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran seeks an initial compensable evaluation for bilateral 
hearing loss.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In May 2007 the Veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
30
35
45
34
LEFT
30
40
35
50
39

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 68 in the left ear.  The Veteran 
was diagnosed with bilateral mild to moderate sensorineural 
hearing loss.

The mechanical application of the Rating Schedule to the May 2007 
VA audiometric evaluation shows that the Veteran had level II 
hearing in his right ear and level IV hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.

In June 2008 the Veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
25
40
28
LEFT
20
25
25
40
28

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.

The mechanical application of the Rating Schedule to the June 
2008 VA audiometric evaluation shows that the Veteran had level I 
hearing in his right ear and level I hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation.

In deciding the Veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of "staging" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See id. at 126.  As explained above, the 
Veteran's hearing loss does not warrant a compensable rating for 
any period of time implicated in this appeal based upon the 
evidence of record.  Therefore, no discussion of entitlement to 
an increased evaluation for separate periods of time is 
necessary.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  In 
this case, although the May 2007 and June 2008 VA examiners did 
not specifically addressed the functional effects caused by the 
Veteran's bilateral hearing loss.  However, the Board finds that 
the Veteran is not prejudiced by these examination results.

In this regard, the Board notes that the Court's rationale for 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss pertained to cases where consideration of 
referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) 
might be warranted.  Specifically, the Court noted that, "unlike 
the rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the May 2007 and June 2008 VA examiners failed to address 
the functional effect of the Veteran's hearing loss, the Board 
notes that the evidence of record, including the May 2007 and 
June 2008 VA examination reports, the Veteran's statements in 
support of his claim, and his VA treatment records, adequately 
address this issue.  Therefore, while the May 2007 and June 2008 
VA examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran insofar as the 
functional effects of his hearing loss are adequately addressed 
by the entirety of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The Court stated that the RO or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating 
for bilateral hearing loss, and there are no aspects of this 
disability not contemplated by the schedular criteria.  
Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disability at issue that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran has not required frequent 
periods of hospitalization related to any service-connected 
disability at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

An initial compensable evaluation for bilateral hearing loss is 
denied.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issues of 
entitlement to service connection for a heart disorder; 
entitlement to service connection for a rash; entitlement to an 
initial evaluation in excess of 20 percent disabling for right 
knee musculoligamentous strain with arthritis; entitlement to an 
initial evaluation in excess of 20 percent disabling for left 
knee musculoligamentous strain with arthritis; entitlement to an 
initial compensable evaluation for pseudofolliculitis barbae; and 
entitlement to an initial evaluation in excess of 10 percent 
disabling for hypertension.

Upon examination at separation from his first period of service, 
in December 1985, the Veteran was not noted to have any heart 
disorder or rash.

The Veteran's service treatment records reveal that in March 1984 
he complained of warts on the right palm and on the left index 
finger.  In March 1984 treated for herpes infection around the 
right eye.  

An October 2005 exercise stress test revealed non-specific T wave 
changes III & aVF, borderline left ventricular hypertrophy, 
normal functional capacity, appropriate response to exercise, 
resting hypertension with an appropriate response to exercise, no 
chest pain, no arrhythmias, depression downsloping of ST, 
positive stress test suggestive of ischemia.  In October 2005 the 
Veteran underwent a cardiac perfusion study that was noted to be 
normal and to reveal no heart wall abnormality.

In November and December 2006 the Veteran was treated for lumbago 
and was noted to have hypertension (systemic and essential) and 
coronary artery disease.

The Veteran's post service treatment records reveal that the 
Veteran complained of unspecified chest pain in May 2007 without 
any evidence of a dangerous medical condition.  In May 2007, 
December 2007, and February 2008 the Veteran was noted to 
complain of palpitations.

In December 2007 and February 2008 the Veteran was noted to 
suffer from tinea versicolor and a rash on the back.  In February 
2008 the Veteran's tinea versicolor was noted to have resolved 
with the use of a special shampoo.

The Veteran was afforded a VA general medical examination in May 
2007.  The Veteran was noted to have had bilateral knee 
arthroscopies.  The Veteran had a history of rash and itching.  
He had a history of angina, dyspnea, and dizziness and received 
continuous medication for hypertension.  The Veteran's medical 
history revealed that the Veteran used a brace and a cane for 
walking.  Upon physical examination the Veteran was noted to have 
a rash that covered the entirety of his back.  Cardiovascular 
examination revealed jugular venous distention absent, heart 
sounds present at S1 and S2, regular rhythm, absent murmur, 
absent click, and absent pericardial rub.  There was tenderness 
with both knees.  There was no joint ankylosis and no objective 
evidence of any joint abnormalities.  X-rays of the knees 
revealed mild bilateral medial compartment degenerative joint 
disease.  The examiner noted that the Veteran's medical records 
were not reviewed as the claims file had not been forwarded.  The 
examiner estimated the Veteran's metabolic equivalent units 
(METS) between 7 and 10 because of the Veteran's shortness of 
breath.  He stated that the Veteran was not a candidate for a 
treadmill test because of his knees.  The Veteran was reported to 
use clippers and shave every other day to help control his 
pseudofolliculitis barbae.  No lesions were noted at the 
examination.  The Veteran was noted to need continuous medication 
for heart disease or hypertension.  Physical examination of the 
knees revealed a range of motion of "100 to 850."

After examination the examiner stated:

There were no medical records to review today.  This 
Veteran had a number of somewhat severe issues, and 
since no medical records were available to review and 
he does not obtain any VA healthcare, the best 
diagnoses I obtained are based on his limited 
examination today, are noted below.  Many diagnoses I 
could not find because the Veteran was not well aware 
of what his specific diagnoses were, based on my 
conversations with him today.  Therefore, my diagnoses 
are somewhat limited and not completely accurate 
because of a lack of review of previous records, which 
were not available today.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
However, where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The Board notes that although the Veteran was afforded a VA 
medical examination in May 2007, the examiner did not review the 
claims file in connection with the examination and indicated that 
his diagnoses and findings may be inaccurate due to his inability 
to review the claims file.  In addition, the examiner rendered 
measurements for the range of motion of the Veteran's knees as 
100 to 850.  However, the Board notes that 38 C.F.R. § 4.71a, 
Plate II, indicates that the range of motion of the normal knee 
was from 0 to 140 degrees and, therefore, it is unclear how the 
range of motion of the Veteran's knee was assessed.  As such, the 
Board finds that the medical examination dated in May 2007 does 
not contain sufficient detail to decide the claims on appeal and, 
therefore, the claims must be remanded for the Veteran to be 
afforded another VA C&P examination.

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion and 
must remand the claims.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since May 2009.  See 38 
C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO/AMC should obtain and associate 
with the claims file VA medical records 
pertaining to the Veteran that are dated 
since May 2009.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any heart disorder 
and/or rash found to be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records and the lay statements of record 
relating to the Veteran's heart disorder 
and/or rash since service, and offer 
comments and an opinion, as to whether any 
currently diagnosed heart disorder and/or 
rash is in any way causally or 
etiologically related symptomatology shown 
in service treatment records or is in any 
way otherwise related to service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
severity and manifestations of his right 
knee musculoligamentous strain with 
arthritis, left knee musculoligamentous 
strain with arthritis, pseudofolliculitis 
barbae, and hypertension disabilities.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and complains and 
clinical findings pertaining to each 
disability should be reported in detail.  

With respect to the knees, the examiner is 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use.  If the Veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.

With respect to the pseudofolliculitis 
barbae, the examiner is requested to 
specify whether the disability produces 
disfigurement, and if so indicate what 
characteristics of disfigurement set forth 
in 38 C.F.R. § 4.118 are present.  The 
examiner should also indicate what 
percentage of the entire body and what 
percentage of the exposed area is involved.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


